                        UNITED STATES DISTRICT COURT
                 FOR THE' EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                   . NO.   7:18-CR~66-2D

           ..
PNITED STATES OF AMERICA,                   )
                                            )
                v.                          )     ORDER APPROVING PRETRIAL
                                            )     DIVERSION AGREEMENT
TlliRASHAVONTAESPEARS ·                     )


       . The United States . of America, having deferred prosecution in this case

pursua:p.t to a w~tten agreement with the Def~ndant, the written agreement having

been submitted to the Conrt for ~pproval, and the Court having reviewed the written

agreement and being of the opinion that deferred prosecution pursuant to the written

agreement is appropriate in this case, it is

        HEREBY ORDERED
                    . that the Pretrial Diversion Agreement
                                                    .
                                                            executed in this

·case between the United States and the Defendant, on.       .To-.":v~t!   it    :l.O l9 ~ ,
is   approv~d   pursuant to Title 18, Unit.ed States Code, Section 3161(h)(2).

        The Clerk of Court is hereby DIRECTED to file the Pretrial Diversion

Agreement executed herein and this Order approvi:z:1,g the Agre~ment.

        This, the I 0 day of _ _J_an_u_ary
                                      _ _ _, 2019 .




                                                 .J  ES C. DEVER, III  .
                                                  UNITED STATES DISTRICT JUDGE .
